Citation Nr: 0728826	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

Procedural history

The veteran served on active duty from December 1967 to 
October 1970 and from January 1971 to February 1977.  Award 
of the Combat Action Ribbon and service in Vietnam are 
evidenced in the record.

The veteran's October 2001 claim of entitlement to service 
connection for PTSD was denied in the April 2003 rating 
decision.  The veteran disagreed and timely filed this 
appeal.  

In November 2005, the Board remanded the case to the VA 
Appeals Management Center (AMC) in Washington, DC to seek 
additional medical records identified by the veteran and his 
representative.  The AMC issued a Supplemental Statement of 
the Case (SSOC) which continued to deny the claim in May 
2006.

In November 2006, the Board remanded the case to the AMC to 
seek VA medical records identified by the veteran and his 
representative, and for a psychological examination.  The RO 
issued a SSOC which continued to deny the claim in May 2007.  
The veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

In its November 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection for coronary 
artery disease and hypertension, both claimed as secondary to 
his service-connected diabetes mellitus.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2005).  Those 
issues will be discussed no further herein.


FINDING OF FACT

A preponderance of the medical and other competent evidence 
of record supports a conclusion that the veteran does not 
have a diagnosis of PTSD.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The issue will then be analyzed and a 
decision rendered.  

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in its November 2006 decision the Board 
remanded the claim for further evidentiary development.  
Specifically, the Board's remand directed the Veterans 
Benefit Administration (VBA) to obtain certain  medical 
records, including an examination provided by VA physician, 
Dr. R.A.; and after such records were associated with the 
veteran's claims folder, to provide the veteran with an 
examination to determine whether PTSD is manifested.  The 
remand further required the RO to provide the veteran with 
another SSOC after assessing the evidence obtained.

The Board finds that all aspects of the November 2006 remand 
order have been accomplished.  The Board specifically notes 
that the veteran's claims folder now contains a March 2003 
record signed by Dr. R. A.  As noted in the Introduction, the 
veteran was seen by a psychologist in March 2007, and the RO 
provided the veteran and his representative with a new SSOC 
dated May 2007.  

Thus, the Board finds that the agency of original 
jurisdiction has complied with the Board's remand 
instructions.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in letters dated October 2002, 
February 2003, December 2005, March 2006 and December 2006 
that to support his claim, the evidence must show:

1.  An injury in military service or a disease that 
began in or was made worse during military service, 
or that there was an event in service which caused 
injury or disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.  See pages 1 and 2; and, page 7, 
respectively.

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.  

The Board also notes that the veteran was informed in the 
December 2005 letter as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the December 7, 2005 VCAA letter, page 2.  This 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not at 
issue.  The veteran's claims were denied because of lack of 
evidence of elements (2) and (3).  As noted above, the 
veteran has received proper notice of those crucial elements.  
Because the RO denied service connection to the veteran's 
claims, the lack of notice of elements (4) and (5) has no 
prejudicial effect on the veteran's claim.  

In any event, the veteran was specifically informed of 
elements (4) and (5) in the December 2006 letter.  The Board 
finds the veteran received proper notice pursuant to Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and reports of 
VA treatment of the veteran which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in July, 2001, September 2002, March 2003, and March 2007.  
Neither the veteran nor his representative has identified any 
further evidence he believes would sustain his claim.    

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been ably represented by his service 
organization.  The veteran has not indicated that he wanted a 
hearing before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial comment

The Board initially observes that the veteran has limited his 
appeal to the issue of his entitlement to service connection 
for PTSD.  See the veteran's October 2001 claim;  the May 
2003 notice of disagreement; and the March 2004 substantive 
appeal [VA Form 9].  After review of the entire record, the 
Board finds no statement or other indication that the veteran 
contends he is entitled to service connection for any other 
psychiatric condition.  Thus, the Board will limit its 
analysis to determine whether the veteran is entitled to 
service connection for PTSD.

Discussion

As noted above, in order to receive service connection for 
PTSD, there must be medical evidence diagnosing the condition 
in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2006).

With respect to the first element, the RO denied the 
veteran's claim for PTSD in April 2003 because the evidence 
did not show that he had PTSD.  The RO's decision was based 
upon a lack of treatment for PTSD, as well as the diagnosis 
provided in a March 2003 VA examination of the veteran by Dr. 
K.B., a VA psychologist: "Affective disorder, not otherwise 
specified."

The only evidence of record which is at least suggestive of 
the presence of PTSD is a March 2003 note by Dr. R.A., then a 
VA staff physician.  Dr. R.A. reported several details about 
the veteran's military history as well as some of the 
symptoms the veteran claimed to be experiencing, such as not 
sleeping well, keeping to himself, avoidance of crowds and an 
exaggerated startle response.  Dr. R. A. concluded that "the 
patient has some symptoms consistent with the diagnosis of 
PTSD."  PTSD was not diagnosed, however.

In order to accord this combat veteran every consideration, 
the Board suggested in its November 2006 remand that another 
evaluation of the veteran be scheduled in order to determine 
whether he in fact had PTSD.  This was accomplished.  A VA 
examination dated March 28, 2007 conducted by L.B., Ph.D. 
resulted in a diagnosis of  "Mood Disorder, not otherwise 
specified."  See, Dr. L.B., Ph.D., VA examination March 28, 
2007.  

Finally, Dr. L.B. had reviewed both Dr. R.A.'s report as well 
as Dr. K.B.  She also thoroughly examined the veteran at 
length.  Her conclusion, after examining all of the evidence 
listed in her report, was that the veteran's symptoms were 
not sufficient for a diagnosis of PTSD.

Recent VA medical treatment records document a variety of 
physical problems, but not PTSD.  Thus, there continues to be 
no diagnosis of PTSD in the record.  

In short, the evidence against the claim consists of two the 
VA examination reports, as well as the lack of medical 
records documenting treatment for PTSD.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]. The 
only evidence which can arguably be characterized as being in 
favor of the claim is Dr. R.A.'s report; however, this report 
indicates that Dr. R.A. did not reach a diagnosis of PTSD, 
but rather stated that the veteran exhibited "some" 
symptoms consistent with PTSD.   
The competent medical evidence of record is clearly against 
the claim as to the matter of the existence of the claimed 
disability. 

To the extent that the veteran himself believes that he has 
PTSD, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of diagnosed PTSD, service connection may not 
be granted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist]. Accordingly, element (1) has not been met, and 
the claim fails on this basis alone. Further, without a 
diagnosis of PTSD, there can be no link between events during 
service and a current PTSD condition, so the claim fails on 
that basis as well.  The Board observes that since the 
veteran was awarded the Combat  Action Ribbon, stressors are 
presumed. 

In conclusion, for reasons and bases expressed above, the 
Board finds that the  preponderance of the evidence is 
against the claim.  The benefits sought on appeal accordingly 
are denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


